UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1233


DONALD W. ANDREWS, JR.,

                Plaintiff – Appellant,

          v.

HONORABLE DEBORAH M. PAXSON, Individually        and in her
official capacity as a Presiding Judge of        the Virginia
Beach Juvenile and Domestic Relations Court,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00879-JAG)


Submitted:   June 18, 2013                  Decided:   June 28, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald W. Andrews, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald W. Andrews, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).          We have reviewed the record and

find   no   reversible    error.       Accordingly,    we     affirm    for    the

reasons stated by the district court.               Andrews v. Paxson, No.

3:12-cv-00879-JAG (E.D. Va. Jan. 10, 2013).                  We dispense with

oral   argument   because      the    facts   and   legal    contentions       are

adequately    presented   in    the    materials    before    this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2